UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-6879



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


AARON RILEY,

                                                Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:04-cr-00011-REM; 2:07-cv-00026)


Submitted:   August 23, 2007                 Decided:   August 30, 2007


Before WILLIAMS, Chief Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aaron Riley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Aaron Riley appeals the district court’s order dismissing

his   motion   under   28   U.S.C.   §   2255   (2000)   without   prejudice,

redocketing his Petition for Declaration of Nationality as titled

and denying the same, and denying his Writ of Coram Nobis.            We have

reviewed the record and find no reversible error.           Accordingly, we

affirm for the reasons stated by the district court. United States

v. Riley, Nos. 2:04-cr-00011-REM; 2:07-cv-00026 (N.D.W. Va. Mar.

26, 2007).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                     - 2 -